DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/17/2019, 10/31/2019, and 11/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10  and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “for any one of the one or more single-qubit gates, a respective addressing optical beam is dynamically controlled to have a single frequency or tone to produce a spin flip”.  There are mutually exclusive interpretations of the language and a person having ordinary skill in the art would not understand the metes and bounds of the claimed invention.  Under one interpretation, the claim seeks to limit an optical beam to an impossibly narrow frequency band – a single frequency. Under another interpretation, the claimed invention is defined openly as comprising an optical beam of a single frequency and the scope of invention includes an optical beam of more than a single frequency. Under this latter interpretation, the dependent claim does not further limit the independent claim as an optical beam necessarily having more than one optical frequency. Claim 25 recites analogous language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-10, 12-16, 18-20, 22-25, 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Demonstration of a small programmable quantum computer with atomic qubits” by Debnath, et al. (hereinafter Debnath).
Regarding claim 1, Debnath discloses a method of controlling quantum states of ions in an ion chain for a quantum operation (“a five-qubit trapped-ion quantum computer…”, p. 63), comprising: providing, from a first direction, a global optical beam to the ions in the ion chain (global Raman beam, Fig. 1); providing, from a second direction different from the first direction, to each ion in a subset of the ions in the ion chain, a respective addressing optical beam (individual Raman beams from lenses and multi-channel AOM, Fig. 1); and dynamically controlling each of the addressing optical beams being provided by using a respective channel in a multi-channel acousto-optic modulator (AOM) to implement (Fig. 1), with the subset of ions in the ion chain, one or more quantum gates in a sequence of quantum gates of the quantum operation (e.g. “the rotation angle θ and axis φ are determined by the duration and phase offset of the beat-note, which is programmed through radio-frequency signals on appropriate AOM channels …”, p. 63).  
Regarding claims 2 and 16, Debnath discloses the second direction is opposite the first direction (Fig. 1).
Regarding claims 4 and 19, Debnath discloses monitoring an accumulated phase shift in each of the ions in the ion chain (“multi-qubit detection is performed by signal-averaging the populations of all 2n states over a few thousand experimental repetitions”, p. 67 & Fig. 3-4 and corresponding disclosure), wherein dynamically controlling each of the addressing optical beams being provided includes independently modulating (see “Experimental Techniques”, p. 67).
Regarding claims 5 and 20, Debnath discloses dynamically controlling each of the addressing optical beams being provided to implement the one or more quantum gates includes implementing a single qubit rotation (“single-qubit rotation (R) gates”, p. 63) before a two-qubit gate (“two-qubit Ising (XX) gates”, p. 63) and another single qubit rotation after the two-qubit gate such that the combination of the two qubits rotations and the two-qubit gate is insensitive to a relative optical phase of the global optical beam and the respective addressing optical beams that drive a Raman transition (p. 63-64). 
Regarding claim 6, Debnath discloses dynamically controlling each of the addressing optical beams being provided includes independently modulating each of the addressing optical beams being provided to control one or more optical beam characteristics of the respective addressing optical beam (see “Experimental Techniques”, p. 67).  
Regarding claims 7 and 22, Debnath discloses the one or more optical beam characteristics include one or more of a frequency, a phase, or an amplitude ("perform single-qubit rotations Rφ(θ) by tuning the Raman beat-note to qubit resonance v0”, p. 63 and Fig. 4).
Regarding claims 8 and 23, Debnath discloses independently modulating each of the addressing optical beams being provided includes independently modulating a radio frequency (RF) signal that is applied to a respective channel in the AOM to modify the optical beam characteristics of the respective addressing optical beam (“the rotation angle θ and axis φ are determined by the duration and phase offset of the beat-note, which is programmed through radio-frequency signals on appropriate AOM channels”, p. 63).  
Regarding claims 9 and 24, Debnath discloses the sequence of quantum gates of the quantum operation includes one or more single-qubit gates, one or more two-qubit gates, or a combination thereof (“lowest level of qubit control consists of native single- and two qubit operation”, p.63).  
Regarding claims 10 and 25, Debnath discloses for any one of the one or more single-qubit gates, a respective addressing optical beam is dynamically controlled to have a single frequency or tone to produce a spin flip (as infinitesimally linewidths are not possible, optical beams inherently have a single frequency).
Regarding claims 12, 18 and 27, Debnath discloses subsequently providing, from the second direction, to each ion in a different subset of the ions in the ion chain, a respective addressing optical beam; and dynamically controlling each of the addressing optical beams being provided to the different subset of the ions in the ion chain by using a respective channel in the multi-channel AOM to implement, with the different subset of ions in the ion chain, one or more different quantum gates in the sequence of quantum gates of the quantum operation (qubit switching described in computing processes, p. 63 & Fig. 1).  
Regarding claims 13 and 28, Debnath discloses the second direction is opposite the first direction or the second direction is 90 degrees offset from the first direction (Fig. 1).
Regarding claims 14 and 29, Debnath discloses the global optical beam provided from the first direction and each of the addressing optical beams provided from the second direction operate as counter-propagating Raman optical beams (Fig. 1).
Regarding claim 15, Debnath discloses a quantum information processing (QIP) system controlling quantum states of ions in an ion chain for a quantum operation (p. 36, Fig. 1), comprising: an ion trap configured to implement the ion chain (Fig. 1); a first optical source (generating global Raman beam, Fig. 1) configured to provide, from a first direction, a global optical beam to the ions in the ion chain; a set of second optical sources (beams emitted from beam splitter then imping on multi-channel AOM, Fig. 1) configured to provide, from a second direction different from the first direction, to each ion in a subset of the ions in the ion chain, a respective addressing optical beam; a multi-channel acousto-optic modulator (AOM) (AOM, Fig. 1); and an optical controller configured to dynamically control the set of second optical sources to control each of the addressing optical beams being provided by using a respective channel in the multi-channel AOM to implement , with the subset of ions in the ion chain, one or more quantum gates in a sequence of quantum gates of the quantum operation (“the rotation angle θ and axis φ are determined by the duration and phase offset of the beat-note, which is programmed through radio-frequency signals on appropriate AOM channels”, p. 63).
Regarding claim 21, Debnath discloses the optical controller includes one or more waveform generators and is configured to dynamically control each of the addressing optical beams being provided by independently modulating, with the one or more waveform generators, each of the addressing optical beams being provided to control one or more optical beam characteristics of the respective addressing optical beam (“the rotation angle θ and axis φ are determined by the duration and phase offset of the beat-note, which is programmed through radio-frequency signals on appropriate AOM channels”, p. 36).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Debnath as applied to claims 1 and 15 above, and further in view of “Addressing single trapped ions for Rydberg quantum logic” by Bachor, et al. (hereinafter Bachor).
Regarding claim 3 and 17, Debnath discloses the claimed invention as cited above though does not explicitly disclose: the second direction is 90 degrees offset from the first direction. 
Bachor discloses a method of controlling quantum states of ions in an ion chain for a quantum operation (abstract), comprising: providing, from a first direction, a global optical beam to the ions in the ion chain (scaled to ion chains with beam along trap axis of p. 8 and “Laser sources for optical cooling and detection” Section of p. 2, Fig. 2); providing, from a second direction different from the first direction, to each ion in a subset of the ions in the ion chain, a respective addressing optical beam (“Laser sources for optical cooling and detection” Section of p. 2 and “Individual ion addressing on the optical qubit transition” of p. 3, Fig. 2); and dynamically controlling each of the addressing optical beams being provided by using a respective channel in a acousto-optic modulator (AOM) (“Individual ion addressing on the optical qubit transition” of p. 3, Fig. 2) to implement, with the subset of ions in the ion chain, one or more quantum gates in a sequence of quantum gates of the quantum operation (Motivation for Rydberg excitations in trapped ion crystal”, p. 1), the second direction is 90 degrees offset from the first direction (Fig. 2).
.Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to a 90 degree offset as taught by Bachor with the system as disclosed by Debnath.  The motivation would have been to excite a different ion state via transfer of momentum from a different direction.  These excitations enable fast multi-qubit gate operations and possible many-body phenomenon or non-equilibrium dynamics (p. 1).

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Debnath as applied to claims 1 and 15 above, and further in view of “Experimental comparison of two quantum computing architectures” to Linke, et al. (hereinafter Linke).
Regarding claims 11 and 16, Debnath the claimed invention as cited above though does not explicitly disclose: for any one of the one or more two-qubit gates, a respective addressing optical beam is dynamically controlled to have two frequencies or tones to drive motional sidebands.
Linke discloses: for any one of the one or more two-qubit gates, a respective addressing optical beam is dynamically controlled to have two frequencies or tones to drive motional sidebands (“Physical systems” section on pp. 3305-3306).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide two frequencies in addressing beams as taught by Linke with the system as disclosed by Debnath. The motivation would have been to invoke collective motion enabling gate operations (p. 3306).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872